Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
2. Applicant’s election without traverse of Group I, claims 1-7,15-20 in the reply filed on 2/1/2022 is acknowledged.  Group II, claims 8-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Objections
3.     Claim 1 is objected to because of the following informalities: 
	Claim 1, line 6, “a computer-readable medium” should be – a non-transitory computer-readable medium--
Appropriate correction is required.

Drawings
4. The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “suspension control module “in claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures 



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5. The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a suspension control module for adjusting” in claim 6, and “a notification device for indicating” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112	

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



6. Claim 6 is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. (FP 7.34.01)
Claim limitation “a suspension control module for adjusting a suspension” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification states the claimed function of adjusting a suspension is performed by “adjusting.” In para [0031] of specification There is no disclosure of any particular structure, either explicitly or inherently, to adjusting the suspension. The use of the term “adjusting” is not adequate structure for performing the adjusting the suspension because it does not describe a particular structure for performing the function. As would be recognized by those of ordinary skill in the art, the term “adjusting” can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which adjusting structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For Examination purpose, a suspension control module is interpreted as any known structure implemented in hardware, software, or combination of the two that adjust the suspension of vehicle.

 The following is a quotation of 35 U.S.C. 112(a): (FP 7.30.01) 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention. 

7. Claim 6 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed function of adjusting the suspension. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8. Claim(s) 1, 5, 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Widmer (US20120262002A1)
With regard to claim 1, Widmer teaches a vehicle comprising:
a power receiving pad (e.g., 118, Fig. 3, see Fig. 1, Fig. 3, 118 are pad shape and [0030] of applicant’s specification, “The power receiving pad 26 may be any suitable wireless power receiving device, such as an inductive coil”) for wirelessly receiving power;
a plurality of magnetic sensors (e.g., 1700 which includes 1702, 1704, 1706, Fig. 17 also see [0117] 1700 are integrated with 118) for measuring a magnetic field of a power transmitting pad  ( e.g., 114, Fig. 3) and obtaining magnetic field data( e.g., [0115]-[0116]see magnetic field generated by 114 are sensed by the magnetic flux sensor);
one or more processors ([0150] processor, or 1920, Fig. 19); and
one or more memory modules ([0151] memory)comprising a computer-readable medium storing computer-readable instructions ( algorithm and function, [0151]) that, when executed by the one or more processors ([0151] algorithm and function executed by processor), cause the one or more processors to: receive the magnetic field data from the plurality of magnetic sensors (Fig. 19, 1920 receives sensor data and process it, or see [0147] and Fig. 25, sense signal and then process the sense signal, [0147] teaches about determine the relative direction and distance of the charging base), and estimate a lateral misalignment of the power receiving pad with respect to a magnetic axis ( based on the attached definition of magnetic axis from tufts, y axis, (which is also longitudinal axis ) is the magnetic axis see  Fig. 18B, Fig. 18C labeled by the Examiner,  [0099] teaches about  longitudinal (Y axis) displacement between 118 and  charging base, while 114 is inside of charging base, see also [0027] of  applicant’s specification also mentioned the 

    PNG
    media_image1.png
    363
    441
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    878
    594
    media_image2.png
    Greyscale

With regard to claim 5, Widmer teaches all the limitations of claim 1, and further teaches 
the computer-readable instructions further cause the one or more processors to estimate a vertical offset between the power receiving pad and the power transmitting pad ([0095] alignment error in the Z direction) 
With regard to claim 7, Widmer teaches all the limitations of claim 1, and further teaches a notification device for indicating the lateral misalignment ([0136] visual indicator 1930 indicates the longitudinal deviation ( which is lateral misalignment in respect of the magnetic axis  in current application context) ( note that 1930 also indicates a x axis lateral deviation), [0127] visual indicator is a display) This element” notification device is interpreted under 35 U.S.C. 112(f) as the displays and/or output devices 304, such as monitors, speakers, headphones, projectors, wearable-displays, and/or holographic displays based on para [0060] of applicant’s specification).



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


9. Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Widmer (US20120262002A1) in view of Saha (“An ANN-Based System for Lateral Misalignment and Vertical Clearance Estimation of an Electric Vehicle During Dynamic Wireless Charging,” August 2019)
With regard to claim 2, Widmer teaches all the limitations of claim 1, Widmer further teaches the lateral misalignment is estimated by Algorithm ([0151]).
	Widmer does not teach the algorithm is performed by an artificial neural network.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Widmer, to configure the algorithm to be performed by an  artificial neural network, as taught by Saha, because it is well known in the art the artificial neutral network requiring less formal statistical training, implicitly detect complex nonlinear relationships between dependent and independent variables, detect all possible interactions between predictor variables, and the availability of multiple training algorithms, and use this algorithm to predict LTM to improve energy efficiency and power transfer capability ( see abstract of Saha)

10. Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Widmer (US20120262002A1) in view of Roy (US20150323694A1)
With regard to claim 3, Widmer teaches all the limitations of claim 1 and further teaches the vehicle includes at least magnetic sensors (1702, 1704, 1706, [0118])
Widmer does not teach at least three magnetic sensors located proximate a front end of the vehicle.
Roy teaches at least three magnetic sensors located proximate a front end of the vehicle ([0341] the magnetic field sensors located on the front of vehicle, and Widmer teaches about the three sensors).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Widmer, to configure at least three magnetic sensors to be located proximate a front end of the vehicle, as taught by Roy, since the 
With regard to claim 4, the combination of Widmer and Roy teaches all the limitations of claim 3, and Widmer further teaches wherein the at least three magnetic sensors are arranged to detect an X-component and a Y-component of the magnetic field ( e.g., sense magnetic flux in X, Y, Z plane[0147])

11. Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Widmer (US20120262002A1) in view of Ross (US20050178632A1)
With regard to claim 6, Widmer teaches all the limitations of claim 5, but not a suspension control module for adjusting a suspension of the vehicle based on the estimated vertical offset.
	However, Ross teaches a suspension control module (e.g., 48, 58, Fig. 2) for adjusting a suspension of the vehicle (e.g., 49, Fig. 2) based on the estimated vertical offset (vertical position of coil assembly is controlled by suspension, and this changes the air gap between the onboard power receiving module 20 and the roadway power transmitting module 24 [0070][0071] . And [0099] of Widmer teaches about vertical adjustment based on the vertical displacement)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 5, to use a suspension control module for adjusting a suspension of the vehicle based on the estimated vertical offset, as taught by Ross, because use the suspension to control the vertical position of vehicle is well-established in the art, easy to manufacture and control[0071] of Ross, reduce the cost of using additional motor to move the receiving pad and improve the efficiency.

s 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Widmer (US20120262002A1) in view of Kim (US20160159233A1)
With regard to claim 15, Widmer teaches a method for providing dynamic wireless power transfer to a vehicle, the method comprising:
wirelessly receiving power at a power receiving pad (e.g. 118, Fig. 3) of a vehicle from a power transmitting pads (e.g., 114, Fig. 3);
detecting, using a plurality of magnetic sensors (e.g., 1702, 1704, 1706, Fig. 17), a magnetic field provided by the power transmitting pads ( e.g., 114, Fig. 3)  to obtain magnetic field data ( e.g., [0115]-[0116]see magnetic field generated by 114 are sensed by the magnetic flux sensor);
estimate a lateral misalignment of the power receiving pad with respect to a magnetic axis ( based on the attached definition of magnetic axis from tufts, y axis, (which is also longitudinal axis ) is the magnetic axis see  Fig. 18B, Fig. 18C labeled by the Examiner,  [0099] teaches about  longitudinal (Y axis) displacement of 118 and  charging base, while 114 is inside of charging base, see also [0027] of  applicant’s specification also mentioned the longitudinal or magnetic axis A “ , in addition [0136] teaches about the system can generate a visual indicates of the longitudinal( y deviation ) ( and lateral x deviation) based on determined position, and claim 18 of Widmer displaying guidance and alignment information based on the direction and the distance. ) of the power transmitting pad ( 114, Fig. 3),
 and adjusting a position of the vehicle to account for the lateral misalignment of the power receiving pad (Figs 20A-20C, see [0135]-[0138] teaches about the vehicle approaching ,landing  and align the charging base based on the displaying guidance)
Widmer does not teach a plurality of power transmitting pads, and a magnetic field provided by each of the plurality of power transmission pad.
However, Kim teaches a plurality of power transmitting pads (e.g. multiple 55s, Fig. 11), and a magnetic field provided by each of the plurality of power transmission pad (more than one 55 can be activated [0014][0065] which generate a combined magnetic field).

With regard to claim 16, the combination of Widmer and Kim teaches all the limitations of claim 15, Widmer teaches estimating a vertical offset of the power receiving pad with respect to the plurality of power transmitting pads using the magnetic field (([0095] alignment error in the Z direction and [0147] 1706 senses the magnetic flux in X, Y, Z plane) 

13. Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Widmer (US20120262002A1) and Kim (US20160159233A1) in further view of Ross (US20050178632A1)
With regard to claim 17, the combination of Widmer and Kim teaches all the limitations of claim 16, Widmer does not teach instructing the vehicle to adjust a suspension of the vehicle based on the estimated vertical offset.
However, Ross teaches instructing the vehicle to adjust a suspension of the vehicle based on the estimated vertical offset (vertical position of coil assembly is controlled by suspension, and this changes the air gap between the onboard power receiving module 20 and the roadway power transmitting module 24 [0070][0071] . And [0099] of Widmer teaches about vertical adjustment based on the vertical displacement)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 16, to adjust a suspension of the .

14. Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Widmer (US20120262002A1) and Kim (US20160159233A1) in further view of Feng (CN108616170A)
With regard to claim 18, the combination of Widmer and Kim teaches all the limitation of claim 16, but not instructing the plurality of power transmitting pads to adjust a magnitude of the magnetic field based on the estimated vertical offset.
However, Feng teaches instructing the plurality of power transmitting pads to adjust a magnitude of the magnetic field based on the estimated vertical offset (.charging of the vertical distance and the horizontal offset is increased), transmit power needed by the coil becomes large, which needs to increase current of transmit coil inductance and improve the emission coil to increase the emission space magnetic field of coil around it ( page 2 of translation, last para, page 3 of translation, first para, this teaches adjust the magnetic field magnitude based on the vertical distance/offset, Kim teaches about the plurality of power transmitting pads)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 16, to instruct the plurality of power transmitting pads to adjust a magnitude of the magnetic field based on the estimated vertical offset, as taught by Feng, in order to increase the charge’s freedom, maintain the charge amount even the vertical offset increase ( page 2 of translation in Feng, last para), so that the user can receive enough power for the usage, improve the user’s experience.

19 is rejected under 35 U.S.C. 103 as being unpatentable over Widmer (US20120262002A1) and Kim (US20160159233A1) in further view of Pantic (US20190097471A1)
With regard to claim 19, the combination of Widmer and Kim teaches all the limitations of claim 15, Widmer further teaches estimating vehicle misalignment when in the misalignment estimation mode( [0146] [0147] a mode of generating LF magnetic field, for estimating  misalignment ),  transmitting power to the power receiving pad of the vehicle when in the power transmitting mode[0046] when vehicle is properly placed for wireless power transfer).
Widmer does not explicitly teaches switching operation of each of the plurality of power transmitting pads from a misalignment estimation mode to a power transmitting mode.
However, Pantic teaches switching operation of each of the plurality of power transmitting pads from a misalignment estimation mode to a power transmitting mode (see Fig. 8c, when LTM satisfy misalignment policy ( in the misalignment estimation mode, 603 increase transfer power to switch to power transmitting mode, Kim teaches about more than one of power transmitting pads to support the power transmission mode) ( also Fig. 8A shows step 505 is at the estimation misalignment mode and switch to power transfer mode at step 511) ( Note that Pantic also teaches estimating vehicle misalignment when in the misalignment estimation mode( 505, Fig. 8A)  and transmitting power to the power receiving pad of the vehicle when in the power transmitting mode(511, Fig. 8A), Kim teaches about more than one power transmitting pads provides the power for charging as discussed above) .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 15, to switch operation of each of the plurality of power transmitting pads from a misalignment estimation mode to a power transmitting mode, as taught by Pantic, so that the system transfers the power after vehicle is . 


Allowable Subject Matter 
16. Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: 

Regarding claim 20, the prior art fails to teach or suggest decreasing power output of a first power transmitting pad of the plurality of power transmitting pads at a forward end thereof at a first rate; and increasing power output of a second power transmitting pad of the plurality of power transmitting pads at a rear end thereof at a second rate corresponding to the first rate,
wherein the forward end of the first power transmitting pad overlaps the rear end of the second power transmitting pad at an overlapping region to provide uniform power across the first power transmitting pad and the second power transmitting pad in combination of other limitation of the claim.

Conclusion
17. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Huang (US20190023141A1) teaches about multiple power transmission pads.
KEITH (US20170237296A1) teaches the overlap coil generates a uniform magnetic field.
Ortmann  (US20130151054A1) teaches If needed, vertical vehicle position adjustments may be made using a controllable vehicle suspension system.

 Steinmetz （US20180062444A1） teaches an apparatus for the contactless, inductive transmission of energy from a primary portion a secondary portion includes at least one coil in each portion which are inductively coupled to each other. The primary portion and the secondary portion include at least one magnetic field sensor and are arranged to determine a position of the secondary portion relative to the primary portion using a magnetic field generated by the coils and measured with the aid of the magnetic field sensor.
ÖHMAN (US20180356833A1) teaches about a magnetic sensor detect the magnetic field of power signal.
Yi (US20130252375A1) When the external magnetic field increases, the decree of the alignment or saturation of the magnetization of the patterned magnets also increase
Kyrtsos ( US 6275753) teaches about the neutral network to estimate the wheel alignment
Nielson the direction of the resultant magnetic field may be adjusted so that the direction of the resultant magnetic field within the recharging envelope 221 and where third coil 222 is positioned aligns with the orientation of an axis,
Tavakoli (ANN-Based Algorithm for Estimation and Compensation of Lateral Misalignment in Dynamic Wireless Power Transfer Systems for EV Charging, 2017) teaches about an ANN based algorithm.
Rakhymbay (Precise Analysis on Mutual Inductance Variation in Dynamic Wireless Charging of Electric Vehicle, 2018) teaches about two power transmitting pads.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
        /PINPING SUN/Primary Examiner, Art Unit 2836